DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 contains the limitation “wherein a metal layer is formed on an opposite surface of the electrode, from the element body”. It is unclear which of the electrodes set forth in claim 1 is being referred to by “the electrode”. It is suggested that claim 2 be one of the electrodes, from the element body”. 

	Claims 6-7, 9, 13-14 and 16 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof.

Claim 3 contains the limitation “wherein a thickness of the electrode is”. It is unclear which of the electrodes set forth in claim 1 is being referred to by “the electrode”. It is suggested that claim 3 be amended to read, “wherein a thickness of each of the electrodes is”. 
	
Claims 8, 11 and 15 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof.

Claim 6 additionally contains the limitation “the electrode” and is unclear for the same reasons as set forth above with respect to claims 2 and 3. 

Claims 9, 13 and 16 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boukai et al. (US 2015/0280099).
Regarding claim 1, Boukai discloses a thermoelectric conversion element in Figure 16 comprising:
	an element body (thermoelectric elements 1601) formed of a thermoelectric conversion material of a silicide-based compound ([180], [99] and [113]); and
electrodes (electrical interconnects 1602, 1603) each formed on one surface of the element body (thermoelectric elements 1601) and the other surface opposite the one surface (Figure 16 and [180]),
	wherein the electrodes (electrical interconnects 1602, 1603) are formed of a body of a copper silicide ([180]), and the electrodes (1602, 1603) and the element body (1601) are directly joined (Figure 1 and [180]).

Regarding the limitation recited in claim 1, which is directed to the method of making said electrodes (e.g. “sintered body”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the electrodes of Boukai are the same as the electrodes recited in claim 1, as set forth above, the claim is unpatentable even though the electrodes of Boukai were made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iida et al. (WO 2012/073946 A1, on IDS filed 6/25/2020, see English translation provided on IDS for mapping).
Regarding claim 1, Iida discloses a thermoelectric conversion element in Figure 1 comprising:
	an element body (thermoelectric conversion layer 11) formed of a thermoelectric conversion material of a silicide-based compound (magnesium silicide, [13]); and


	wherein the electrodes (12a, 12b) are formed of a sintered body ([19]) of a copper silicide (As discussed in [15]-[17], the electrode layers can be a mixture of a transition metal silicide and a copper metal material which when mixed results in a copper silicide material), and the electrodes (12a, 12b) and the element body (11) are directly joined (Figure 1).

	Regarding claim 3, Iida discloses all of the claim limitations as set forth above. Iida additionally discloses that a thickness of the electrode is 10 µm or larger and 300 µm or smaller ([59], 0.2-0.25 mm=200-250 µm thick electrode layer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boukai et al. (US 2015/0280099), as applied to claim 1 above, in view of Hsu et al. (US 2017 /0222008).
Regarding claim 4, Boukai discloses all of the claim limitations as set forth above. Boukai does not disclose that an atom number ratio Si/Cu between Si and Cu in the copper silicide is 0.12 or more and 0.4 or less.
Hsu discloses that known copper silicides for semiconductor devices include Cu17Si3 , Cu56Si11, Cu5Si, Cu33Si7 , Cu4Si, Cu19Si6, Cu3Si, Cu87Si13 ([17]), which all have an atom number ratio Si/Cu between Si and Cu in the copper silicide of 0.12 or more and 0.4 or less.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use any of the specific copper silicide materials taught by Hsu in the device of Boukai, since they were known copper silicide materials at the time the invention was filed and one having ordinary skill in the art would have a reasonable expectation of success when doing so.  


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Boukai et al. (US 2015/0280099), as applied to claim 1 above, in view of Stefan et al. (US 2011/0099991).
Regarding claim 5, Boukai discloses all of the claim limitations as set forth above. Boukai does not disclose that a porosity of the copper silicide is 60% or lower.
	Stefan discloses that porous metallic electrodes for thermoelectric devices provide flexibility and allow bending and slight displacement of the thermoelectric material legs with respect to one another, and also allows for compression and relaxation which ensures that the electrode connection does not tear off from any of the material legs when the thermoelectric module is aligned to a nonplanar surface or is subjected to thermal expansion and/or mechanical stress ([24]-[25]). Stefan additionally discloses that increasing the porosity of the metallic electrodes increases the mechanical flexibility and decreases the electrical and thermal conductivity of the metallic material and discloses that a suitable porosity can be determined by simple tests ([26]-[27] and [34]). Stefan further teaches using a porosity of 1 to 50% for flexible metallic electrodes ([32]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a porosity of 1 to 50% for the copper silicide electrode material in the device of Boukai, as taught by Stefan, in order to balance the mechanical flexibility and electrical and thermal conductivity of the electrodes (Stefan, [24]-[27], [32] and [34]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boukai et al. (US 2015/0280099) in view of Hsu et al. (US 2017/0222008), as applied to claim 4 above, in further view of Stefan et al. (US 2011/0099991).
Regarding claim 12, Boukai discloses all of the claim limitations as set forth above. Boukai does not disclose that a porosity of the copper silicide is 60% or lower.
	Stefan discloses that porous metallic electrodes for thermoelectric devices provide flexibility and allow bending and slight displacement of the thermoelectric material legs with respect to one another, and also allows for compression and relaxation which ensures that the electrode connection does not tear off from any of the material legs when the thermoelectric module is aligned to a nonplanar surface or is subjected to thermal expansion and/or mechanical stress ([24]-[25]). Stefan additionally discloses that increasing the porosity of the metallic electrodes increases the mechanical flexibility and decreases the electrical and thermal conductivity of the metallic material and discloses that a suitable porosity can be determined by simple tests ([26]-[27] and [34]). Stefan further teaches using a porosity of 1 to 50% for flexible metallic electrodes ([32]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a porosity of 1 to 50% for the copper silicide electrode material in the device of Boukai, as taught by Stefan, in order to balance the mechanical flexibility and electrical and thermal conductivity of the electrodes (Stefan, [24]-[27], [32] and [34]).


Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. (WO 2012/073946 A1, on IDS filed 6/25/2020, see English translation provided on IDS for mapping).
Regarding claims 4 and 8, Iida discloses all of the claim limitations as set forth above. Iida additionally discloses that the ratio of silicon to copper can be varied to minimize the contact resistance of the electrode layer ([17], [58] and [72]), but Iida does not disclose that an atom number ratio Si/Cu between Si and Cu in the copper silicide is 0.12 or more and 0.4 or less. 
As the contact resistance of the electrode layer is a variable that can be modified by adjusting the atom number ratio Si/Cu between Si and Cu in the copper silicide, the precise atom number ratio Si/Cu between Si and Cu in the copper silicide would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed atom number ratio Si/Cu between Si and Cu in the copper silicide cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the atom number ratio Si/Cu between Si and Cu in the copper silicide in the device of Iida in order to minimize the contact resistance of the electrode layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   


Claims 5, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. (WO 2012/073946 A1, on IDS filed 6/25/2020, see English translation provided on IDS for mapping), as applied to claim 1 above, in view of Stefan et al. (US 2011/0099991).
Regarding claims 5, 11, 12 and 15, Iida discloses all of the claim limitations as set forth above. Iida does not disclose that a porosity of the copper silicide is 60% or lower.
	Stefan discloses that porous metallic electrodes for thermoelectric devices provide flexibility and allow bending and slight displacement of the thermoelectric material legs with respect to one another, and also allows for compression and relaxation which ensures that the electrode connection does not tear off from any of the material legs when the thermoelectric module is aligned to a nonplanar surface or is subjected to thermal expansion and/or mechanical stress ([24]-[25]). Stefan additionally discloses that increasing the porosity of the metallic electrodes increases the mechanical flexibility and decreases the electrical and thermal conductivity of the metallic material and discloses that a suitable porosity can be determined by simple tests ([26]-[27] and [34]). Stefan further teaches using a porosity of 1 to 50% for flexible metallic electrodes ([32]).
	.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jacquot et al. (WO 2017/032943 A1, see English equivalent US 2018/0226556 for mapping) in view of Iida et al. (WO 2012/073946 A1, on IDS filed 6/25/2020, see English translation provided on IDS for mapping).

Regarding claim 1, Jacquot discloses a thermoelectric conversion element in Figure 1 comprising:
	an element body (central layers 3a, 3b) formed of a thermoelectric conversion material ([47]); and
	electrodes (intermediate layers 4) each formed on one surface of the element body (3a, 3b) and the other surface opposite the one surface (Figure 1 and [48]),
wherein the electrodes (intermediate layers 4) are formed of a sintered body ([34]-[35]) of a copper silicide ([21] and [50]), and
the electrodes (4) and the element body (3) are directly joined (Figure 1 and [48]).

	Jacquot does not disclose that the thermoelectric conversion material is a silicide-based compound.

Iida discloses that magnesium silicide is a good thermoelectric conversion material because it is thermally stable and has a high thermoelectric conversion efficiency ([13]).


Regarding claim 2, modified Jacquot discloses all of the claim limitations as set forth above. Jacquot additionally discloses that a metal layer (buffer layer 5, [54]) is formed on an opposite surface of the electrode (intermediate layer 4), from the element body (3a, 3b) (Figures 1-2 and [52]).
	
Regarding claims 3 and 6, modified Jacquot discloses all of the claim limitations as set forth above. Jacquot additionally discloses that a thickness of the electrode (intermediate layer 4) is 10 µm or larger and 300 µm or smaller ([66] and claim 4).


Claims 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jacquot et al. (WO 2017/032943 A1, see English equivalent US 2018/0226556 for mapping) in view of Iida et al. (WO 2012/073946 A1, on IDS filed 6/25/2020, see English translation provided on IDS for mapping), as applied to claims 1-3 and 6 above, in further view of Hsu et al. (US 2017/0222008).




Hsu discloses that known copper silicides for semiconductor devices include Cu17Si3 , Cu56Si11, Cu5Si, Cu33Si7 , Cu4Si, Cu19Si6, Cu3Si, Cu87Si13 ([17]), which all have an atom number ratio Si/Cu between Si and Cu in the copper silicide of 0.12 or more and 0.4 or less.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use any of the specific copper silicide materials taught by Hsu in the device of Jacquot, since they were known copper silicide materials at the time the invention was filed and one having ordinary skill in the art would have a reasonable expectation of success when doing so.  

Claims 5, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jacquot et al. (WO 2017/032943 A1, see English equivalent US 2018/0226556 for mapping) in view of Iida et al. (WO 2012/073946 A1, on IDS filed 6/25/2020, see English translation provided on IDS for mapping), as applied to claims 1-3 and 6 above, in further view of Stefan et al. (US 2011/0099991).

Regarding claims 5, 10-11 and 13, modified Jacquot discloses all of the claim limitations as set forth above. Jacquot does not disclose that a porosity of the copper silicide is 60% or lower.

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a porosity of 1 to 50% for the copper silicide electrode material in the device of Jacquot, as taught by Stefan, in order to balance the mechanical flexibility and electrical and thermal conductivity of the electrodes (Stefan, [24]-[27], [32] and [34]).

Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jacquot et al. (WO 2017/032943 A1, see English equivalent US 2018/0226556 for mapping) in view of Iida et al. (WO 2012/073946 A1, on IDS filed 6/25/2020, see English translation provided on IDS for mapping) in view of Hsu et al. (US 2017/0222008), as applied to claims 4 and 7-9 above, in further view of Stefan et al. (US 2011/0099991).


	Stefan discloses that porous metallic electrodes for thermoelectric devices provide flexibility and allow bending and slight displacement of the thermoelectric material legs with respect to one another, and also allows for compression and relaxation which ensures that the electrode connection does not tear off from any of the material legs when the thermoelectric module is aligned to a nonplanar surface or is subjected to thermal expansion and/or mechanical stress ([24]-[25]). Stefan additionally discloses that increasing the porosity of the metallic electrodes increases the mechanical flexibility and decreases the electrical and thermal conductivity of the metallic material and discloses that a suitable porosity can be determined by simple tests ([26]-[27] and [34]). Stefan further teaches using a porosity of 1 to 50% for flexible metallic electrodes ([32]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a porosity of 1 to 50% for the copper silicide electrode material in the device of Jacquot, as taught by Stefan, in order to balance the mechanical flexibility and electrical and thermal conductivity of the electrodes (Stefan, [24]-[27], [32] and [34]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726